Jenkins, P. J.
Butland sued out a fraudulent debtor’s attachment, alleging that the debtor had transferred his stock and fixtures to the Bank of LaGrange without first giving the notice to creditors required by the “bulk-sale act.” After the levy the transferee filed a claim. From the evidence in the claim case it appeared that the stock and fixtures transferred consisted of meat-market fixtures and some meat, which constituted “the entire meat market, including all fixtures and stock on hand.” It was admitted by the claimant, that while the transfer was made in an attempted settlement and payment of a previous security bill of sale, only $225 was due on this bill of sale at the time of the transfer. On the trial and in argument to this court the transferee did not seek to defend the legality of the transfer, but based its claim upon a right of title under its original bill of sale, executed by the debtor to secure a debt and recorded more than a year before the transfer. It appears that this bill of sale was not canceled of record. The claimant contended that the levy of the attachment was invalid, because the attacking creditor did not before the levy redeem the property by a payment in full of the debt secured by the bill of sale. The jury found the property subject to the levy “ excepting $225 balance covered by the bill of sale,” and the court rendered judgment as follows: ■“ That the property levied upon by the attachment is subject to the levy made in this case, except that the Bank of LaGrange shall receive and be paid from the sale of said property when sold the sum of $225.” The claimant moved for a new trial upon the general grounds, the motion was overruled, and the movant excepted. The attacking creditor filed no motion for new trial or cross-bill of exceptions as to that part of the verdict and judgment which recognized the validity and priority of the original security bill of sale.
It is not necessary to elaborate the rulings stated in the head-notes. Judgment reversed.
Stephens and Hill, JJ., concur.